STONE, J.
The present suit was brought in January, 1881, for an alleged injury committed before that time. In Roberts v. Pippen, at this term [ante p. 103], we ruled that neither the act “to amend section 2681 of the Code,” (Pamph. Acts,1880-1, p. 31), nor the act to amend said act, approved February 5th, 1883, (Pamph. Acts, p. 38), affected the rights of parties, circumstanced as these were. The result of the ruling is, to require a reversal of this case in many particulars, notably, in the judgment sustaining the demurrer to the original complaint. The case must be tried without reference to either of those amenda-tory statutes. We need not particularize the errors committed.
Reversed and remanded.